J. H. Gillis, J.
This was an action upon a New York judgment. Plaintiff in this case, likewise the plaintiff in New York, is the assignee of certain support payments owing from defendant to his former wife, the latter being a California resident. Although defendant appeared and participated in the New York proceedings, he raises, for the first time in Michigan, allegations by way of counterclaim against his former wife. He asserts that he was poisoned with arsenic by his former wife and has sustained damages therefrom.
The former wife is not a party to these proceedings and nowhere does any basis of jurisdiction over her person appear from this record. It was properly determined by the trial judge that assertion of the counterclaim is by way of recoupment or set-off rather than by way of defense to the action on the judgment. Under the circumstances, it appears to be a novel claim asserted against one who was not a party to the main action, but whose presence would be indispensable. GCR 1963, 205, 207.
Denial of the counterclaim was, therefore, proper and without prejudice to otherwise plead the claims. There was no error.
Affirmed. Costs to appellee.
Fitzgerald, P. J., and McGregor, J., concurred.